Citation Nr: 9909168	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-29 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for residuals of a left 
ankle injury.  

3.  Entitlement to an increased evaluation for residuals of 
an avulsion fracture of the left cuboid bone, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from September 1952 
to September 1959 with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from an August 1995 rating decision of the 
New Orleans, Louisiana Regional Office (hereinafter "the 
RO") which, in pertinent part, granted service connection 
for residuals of an avulsion fracture of the left cuboid bone 
and assigned a noncompensable disability evaluation.  Service 
connection was denied for residuals of a right foot injury, 
residuals of a right knee injury, residuals of a left knee 
injury and for residuals of a left ankle injury.  A 
compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities was also denied.  A September 1997 
determination, in pertinent part, increased the disability 
evaluation assigned for the veteran's service-connected 
residuals of an avulsion fracture of the left cuboid bone to 
10 percent.  As a 10 percent evaluation was assigned for the 
veteran's service-connected left foot disorder (i.e. 
residuals of an avulsion fracture of the left cuboid bone), 
the veteran's claim for entitlement to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324, is 
moot, and is, therefore, not properly before the Board.  

In September 1998, the Board denied the veteran's claims for 
service connection for residuals of a right foot injury and 
for residuals of a right knee injury.  The Board remanded the 
remaining issues on appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records, to afford the veteran a VA orthopedic examination 
and to contact a VA physician in regard to providing an 
etiological opinion.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

The Board notes that in statements on appeal as well as 
testimony at hearings on appeal, the veteran has advanced 
contentions which the Board has construed as claims for 
entitlement to service connection for residuals of a left 
hand injury and for hepatitis.  As such issues have neither 
been properly developed nor certified for review on appeal, 
they are referred to the RO for appropriate action.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for residuals of a left knee injury and for 
residuals of a left ankle injury.  The veteran also avers 
that he is entitled to a compensable disability evaluation 
for his service-connected residuals of an avulsion fracture 
of the left cuboid bone.  The accredited representative has 
requested that this case be remanded for additional 
development of the record as the RO failed to comply with the 
Board's September 1998 remand instructions.  In reviewing the 
record, the Board notes that the RO did not comply with the 
remand instructions.  The September 1998 remand requested, in 
part, that private and/or VA treatment records be obtained, 
that the veteran be afforded a VA orthopedic examination and 
that the RO contact Dr. "Gonzales" or Gonzaba and invite 
her to express an etiological opinion as to the veteran's 
claimed left knee and ankle disorders.  The Board notes that 
there is no indication that any of the action requested 
pursuant to the September 1998 remand was undertaken by the 
RO.  In fact, it appears that the claims folder was returned 
to the Board with no action taken.  

As noted pursuant to the September 1998 remand, the veteran 
was last afforded a VA orthopedic examination in June 1997.  
There is no indication that the examiner reviewed the claims 
folder prior to the examination.  The veteran complained of 
bilateral knee pain and bilateral foot pain, greater on the 
left.  He reported that he suffered a "crush" injury to 
both knees in 1978.  The veteran indicated that while 
performing physical training with the National Guard, he fell 
injuring both his knees and suffered a fracture to his left 
foot.  The examiner reported that the range of motion of the 
left ankle was from 0 to 30 degrees.  The examiner noted that 
the veteran complained of pain in his metatarsal in the 
transverse arch of his foot on the left.  There was no laxity 
noted in the left ankle.  Range of motion of the left knee 
was from 0 to 86 degrees.  As to a diagnosis, the examiner 
noted that the veteran was status post a motor vehicle 
accident causing a crush injury to the left knee "now with 
some decreasing range of motion and pain and stiffness".  
The examiner also indicated that the veteran had sustained a 
left cuboid fracture of his foot which had caused some 
increased pain.  A radiological report, as to both feet, 
related an impression which included mild osteoporosis 
involving the left foot.  An additional radiological report 
indicated an impression which included mild degenerative 
changes and post-surgical changes involving the left knee.  
Further, the Board observes that a January 1995 VA orthopedic 
examination report noted diagnoses including degenerative 
joint disease of the left knee with 10 mm medial collateral 
ligamentous laxity and degenerative joint disease of the left 
foot medial arch.  

The Board observes that at the April 1998 hearing on appeal, 
the veteran testified that the VA found that he had 
degenerative arthritis in his left foot as a result of an 
injury in April 1992.  He also testified that his left knee 
disorder had worsened since his injury.  The veteran stated 
that "Dr. Gonzales" had indicated that he had sustained 
additional injuries from his fall and that her statement in 
such regard was of record.  The veteran also stated that 
"Dr. Gonzales" conducted his examination.  The Board 
observes that a Dr. Gonzaba conducted the June 1997 
examination and that there are no such statements as to 
etiology in the veteran's claims folder.  

Additionally, the Board notes that the veteran's service 
medical records indicate that he suffered injuries during a 
physical fitness test in April 1992.  A medical examination 
and status report dated April 6, 1992, indicated that the 
veteran participated in an Army physical fitness test on 
April 1, 1992.  It was noted that following the test, the 
veteran's ankle began to swell and he was suffering from pain 
when walking.  The diagnoses were fracture of the right 6th 
rib and left ankle sprain.  Pursuant to a July 1994 
examination, there was a notation that the veteran had a 
history of trauma in the line of duty with left knee and foot 
injuries in physical training with left foot arthritis and 
knee arthritis.  Additionally, private treatment records from 
the Chalmette Medical Centers, dated from April 1992 to May 
1992, indicated that the veteran was treated for injuries 
related to the fall.  An April 1992 surgeon's report noted 
that the veteran hurt his left ankle and right anterior ribs.  
A May 1992 radiological report, as to the left ankle, showed 
that there was some swelling inferior to the malleoli with no 
evidence of fracture or dislocation.  An addendum to the 
radiological report noted that there was a small ellipse of 
the bone seen adjacent to the plantar aspect of the cuboid 
bone which probably represented a small avulsion fracture.  

The Board observes that the United States Court of Veterans 
Appeals (hereinafter "the Court") has held that in 
assigning a disability evaluation, the VA must consider the 
effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  The Court has also 
held that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Further, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Additionally, the Court has also held that the RO 
must comply with the Board's remand instructions or explain 
its failure to complete the requested action.  Talley v. 
Brown, 6 Vet.App. 72, 74 (1993).  Also, the Court recently 
issued a decision vacating and remanding a Board decision on 
the ground that the RO failed to follow the directives 
contained in the Board remand.  In concluding that a further 
remand was required, the Court noted the following regarding 
the VA 's failure to comply with the terms of the prior Board 
remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the veteran's contentions, the failure of 
the RO to take any of the action requested pursuant to the 
September 1998 remand, the failure of the examiner pursuant 
to the June 1997 VA orthopedic examination report, to 
adequately address the functional impairment due to pain as 
to the veteran's service-connected left foot disorder, the 
lack of an opinion as to the etiology of any claimed left 
ankle disorder and as to whether there was any increase in 
severity as to the veteran's left knee disorder as a result 
of the April 1992 injuries, the evidence of inservice 
treatment for left foot, ankle and knee complaints, and in 
consideration of the Court's holdings in the cases noted 
above, the Board concludes that an additional VA orthopedic 
examination would be helpful in resolving the issues raised 
by the instant appeal.

The Board also observes that treatment records subsequent to 
February 1997 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorder from 
February 1997 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his service-connected 
residuals of an avulsion fracture of the 
left cuboid bone, and his claimed left 
knee and ankle disorders, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically indicate, in degrees, the 
extent to which there is any limitation 
of motion which is reasonably 
attributable to the service-connected 
avulsion fracture of the left cuboid 
bone, to include the active and passive 
range of motion  and any limitation of 
function of the parts affected by 
limitation of motion and/or function due 
to pain.  Normal motion capabilities 
should be specified.  The examiner should 
also express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed  left ankle disorder and 
left knee disorder and to comment on the 
relationship, if any, between any such 
disorder and the veteran's period of 
service.  The examiner is specifically 
requested to indicate whether there was 
any increase in the level of severity of 
the disability, as to any diagnosed left 
knee disorder, attributable to the 
veteran's periods of service.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  If 
an opinion cannot be expressed without 
resorting to speculation, it should be so 
stated.  

4.  The RO should also contact Dr. 
"Gonzales" or Gonzaba, if such 
physician does not conduct the 
examination, and invite her to express an 
opinion, in writing, as to the etiology 
and approximate date of onset of the 
veteran's claimed left knee and ankle 
disorders, if any, and to comment on the 
relationship, if any, between any such 
disorder and the veteran's period of 
service.  This physician is also 
specifically requested to indicate 
whether there was any increase in the 
level of severity of the disability, as 
to any diagnosed left knee disorder, 
attributable to the veteran's periods of 
service.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






- 10 -


